Cohn, J.
(dissenting). I dissent. The jury was justified in finding negligence on the part of defendants. Plaintiff obeyed the direction of the person admittedly in charge of defendants’ building and endeavored to enter the cellar coal bin through the chute indicated by defendants’ agent. This chute was unguarded, without any warning sign and without any iron bar or other protection that would prevent the cellar doors from falling on plaintiff. In the circumstances, plaintiff was in the position of a business visitor to whom defendants owed a duty to maintain the premises in a reasonably safe condition or at least to give warning of the dangerous condition of the chute and the iron doors. “ An occupant of land owes to the servants of an independent contractor, employed to do work thereon, the duty of exercising ordinary care to render the premises reasonably safe for the performance of the work.” (Haefeli v. Woodrich Engineering Co., 255 N. Y. 442, 448. See, also, Miller v. M. & D. Holding Corporation, 277 id. 647; Adams v. Misena Realty Co., Inc., 239 App. Div. 633.) The judgment for plaintiff should be affirmed.
Judgment reversed, with costs, and the complaint dismissed, with costs.